DETAILED ACTION

Examiner Note
The present application is being examined under the pre-AIA  first to invent provisions.

Remarks
Claims 1, 19, and 26 are amended.
Claims 21-25 are cancelled.
Claims 1-20 and 26 are pending.

Status of Rejections
All previous rejections under 35 U.S.C. 102(b) and under 35 U.S.C. 103(a) are modified as necessitated by the amendment.

Claim Objections
Claims 1-18, 20, and 26 are objected to because of the following informality:
Claim 1 is objected to because of the informality in the recitation "the surface relief forms" in line 10.  Examiner suggests changing the recitation to “the plurality of surface relief forms”.  All claims which depend on clam 1 are objected by virtue of dependency.  Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112:

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites “the flat surface interface” in lines 20-21.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites "the flat interface".  All claims which depend on clam 1 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 1 recites “the embedded relief pattern” in line 23.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites "the embedded optical pattern".  All claims which depend on clam 1 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 19 recites “the embedded relief pattern” in line 13 and in line 15, respectively.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites "the embedded optical pattern".  Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5-7, 10-11, 15-16, 19-20, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over YAMADA et al. (US 2004/0229394 A1, Provided by IDS) in view of EMMONS (US 7010212 B2).
	Regarding claim 1, Applicant is reminded that if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction (see MPEP § 2111.02 II).  As such, the preamble of claim 1 is not given patentable weight in the claim.
	However, YAMADA et al. teaches an integrated laminate structure adapted for application in the context of solar technology (see the protective sheet 510 in the solar battery module 500 which is a laminated structure comprising a base film 501, see Fig. 40 and Fig. 37(a) for the components of the protective sheet 510), the integrated laminate structure (the protective sheet 510) comprising:
a first carrier element (a support film 506 & adhesive layer 505, see [1116] & Fig. 37(a)) comprising material enabling light transmission therethrough (Since the light confining layers including the support film 506 & adhesive layer 505 is used for solar battery modules, the support film 506 & adhesive layer 505 necessarily has light transmission property, and in Fig. 37(a), the arrows shows the light transmission through the support film 506 & adhesive layer 505) and configured to be an entirely flat, planar element comprising one entirely flat, planar surface (see the support film 506 & adhesive layer 505 which is the entirely flat, planar element comprising one entirely flat, planar surface), and
a second carrier element (transparent irregular structure 504) comprising a flat planar surface (see the flat planar surface of the bottom side of the transparent irregular structure 504), at least one recessed surface relief pattern formed in the flat planar surface of the second carrier element (see the at least one recessed surface relief pattern formed in the flat planar surface of the bottom side of the transparent irregular structure 504), the at least one recessed surface relief pattern includes a plurality of 
the first carrier element and the second carrier element are each comprised of optically transparent material enabling light transmission therethrough (see the arrows for the light transmission in Fig. 37(a); The support film 506 & adhesive layer 505 and transparent irregular structure 504 are each comprised of optically transparent material enabling light transmission therethrough),
the entirely flat, planar surface of the first carrier element and the flat planar surface of the second carrier element being laminated together forming an integrated laminate structure, the plurality of surface relief forms on the second carrier element establish flat junction areas with the first carrier element and the at least one recessed surface relief pattern is embedded within the integrated laminate structure (see the laminate structure 
wherein the embedded relief pattern is configured to have the plurality of surface relief forms and associated cavities (see Fig. 37(a) attached below) couple external light incident thereto in a predetermined direction and to back- couple light internally reflected into the direction it arrived from (see Fig. 37(a); The surface relief forms and associated cavities have a capability of this function).

    PNG
    media_image1.png
    362
    804
    media_image1.png
    Greyscale


	
    PNG
    media_image2.png
    396
    1010
    media_image2.png
    Greyscale


	Regarding claim 3, Applicant is directed above for a full discussion as applied to claim 1.
	YAMADA et al. teaches the cavities comprise substantially air or other gaseous medium ([1125], The irregular structure of each of the light confining layers 502 shown in FIGS. 37(a) and 37(b) has an air layer to enhance light reflecting and refracting effect).
	
	Regarding claim 5, Applicant is directed above for a full discussion as applied to claim 1.
	YAMADA et al. teaches said second carrier element is a substantially a film (see Fig. 37(a); the transparent irregular structure 504 is considered to be substantially a film), optionally being a bendable film (Regarding the recitation of “optionally being a bendable film”, the recitations are optional and thus not required.  Therefore the recitation is not given patentable weight).

	Regarding claim 6, Applicant is directed above for a full discussion as applied to claim 1.
	YAMADA et al. teaches a functional film ([1150], a base film 501 as a front surface protective sheet), optionally optically functional film (Regarding the recitation of “optionally optically functional film”, the recitations are optional and thus not required.  Therefore the recitation is not given patentable weight).

	Regarding claim 7, Applicant is directed above for a full discussion as applied to claim 1.
	YAMADA et al. teaches the embedded relief pattern (see the rejection of claim 1) is configured to couple incident light, the incident angles (the embedded relief pattern inherently has incident angles) coupled defining a total range of at least about 130 degrees (Based on Fig. 40 and Fig. 37(a), incident angles are considered to have a total range of 180 degrees), and wherein the embedded relief pattern is configured to direct and collimate the incident light substantially towards a predetermined direction of a solar cell.
	Regarding the claimed “configured to couple incident light” and “configured to direct and collimate the incident light substantially towards a predetermined direction of a solar cell”, 

	Regarding claim 10, Applicant is directed above for a full discussion as applied to claim 1.
	YAMADA et al. teaches the embedded surface relief pattern has at least one function selected from the group of: light directing function, light trapping function, reflective function, transmissive function,transreflective function, diffractive function, refractive function, collimating function, precollimation function, lens function, converging function, diverging function, scattering function, medium distribution function, and diffusing function (see the rejection of claim 1 and Fig 37).

	Regarding claim 11, Applicant is directed above for a full discussion as applied to claim 1.
	YAMADA et al. teaches at least one carrier element (see at least one of the support film 506 provided with an adhesive layer 505 and transparent irregular structure 504) comprises at least one material selected from the group consisting of plastic, polymer, adhesive, resin ([1122], the irregular structure can be formed, for example, by heating and softening a thermoplastic resin layer formed on the base film, pressing an embossing die against the softened thermoplastic resin layer and cooling the embossed thermopoastic resin layer. Such 

	Regarding claim 15, Applicant is directed above for a full discussion as applied to claim 1.
	YAMADA et al. teaches the surface relief pattern comprises at least one form selected from the group consisting of: a protrusion, a ridge, a recess, a binary form, a slanted form, a rectangularform, a quadratic form, a triangular form, a grating pixel form, a trapezoidal form, an isosceles trapezoidal form, and a lens form (see Fig. 37 (a)).

	Regarding claim 16, YAMADA et al. teaches a solar cell structure (solar battery module 500, see Figs. 40 and Fig. 37(a) for the components of the protective sheet 510), comprising: the integrated laminated structure according to claim 1 (see the rejection of claim 1).
	And, YAMADA et al. teaches photovoltaic solar cells (a photovoltaic layer 507 provided with solar cells, [1129]) into which the at least one relief pattern directs and collimates the incident light (Regarding the claimed “the at least one relief pattern directs and collimates the incident light”, Applicant sets forth the manner in which the claimed apparatus operates.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  See MPEP § 2114.  The prior art needs only be capable of performing this function.  The placement of YAMADA et al.’s the at least one at least partially repeating relief pattern in the transparent irregular structure 504 in Fig 37(a) and Fig. 40 

	Regarding claim 19, Applicant is reminded that if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction (see MPEP § 2111.02 II).  As such, the preamble of claim 19 is not given patentable weight in the claim.
	However, YAMADA et al. teaches an integrated laminate structure adapted for application in the context of solar technology (see the protective sheet 510 in the solar battery module 500 which is a laminated structure comprising a base film 501, see Fig. 40 and Fig. 37(a) for the components of the protective sheet 510) (Regarding the recitation "roll", the recitation is directed to the method of making a product and it is noted that said limitations are not given patentable weight in product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production. See MPEP 2113 Product-by-Process Claims [R-9]. See also In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985)), said integrated laminate structure (the protective sheet 510) comprising:
at least two elements (a support film 506 & an adhesive layer 505, and transparent irregular structure 504, see [1116] & Fig. 37(a)) at least one of which comprises optically substantially transparent material (transparent irregular structure 504; Since the light confining layers including the support film 506 & an adhesive layer 505 is used for solar battery modules, the support film 506 & an adhesive layer 505 necessarily has light 
at least one of the at least two elements (transparent irregular structure 504) comprising a flat planar surface (see the flat planar surface of the bottom side of the transparent irregular structure 504), at least one recessed surface relief pattern formed in the flat planar surface of the second carrier element (see the at least one recessed surface relief pattern formed in the flat planar surface of the bottom side of the transparent irregular structure 504), the recessed surface relief pattern includes a plurality of surface relief forms forming flat junction areas with the first carrier element and having flat contact surfaces, and corresponding recesses alternating with the plurality of surface relief forms (The at least one recessed surface relief pattern formed in the flat planar surface of the bottom side of the transparent irregular structure 504 includes a plurality of surface relief forms forming flat junction areas with the support film 506 & adhesive layer 505 and having flat contact surfaces, and corresponding recesses alternating with the surface relief forms; see Fig. 37(a)), the plurality of surface relief forms having at least one predetermined optical function relative to incident light (see Fig. 37, [0185], the light confining layer has an irregular surface comprising regularly arranged projections; Based on the disclosure, the plurality of relief forms (a plurality of surface relief forms) of the transparent irregular structure 504 is considered to have at least one predetermined optical function (light confining function, light reflecting function, light scattering function, and/or light transmitting function) relative to incident light), 
the at least two elements from a laminate structure such that the plurality of surface relief forms become embedded within the laminate structure, (see the laminate structure of the support film 506 & adhesive layer 505 and the transparent irregular structure 504, see Fig. 37(a) attached below, [1117]-[1119]), thereby forming an embedded optical pattern (see the embedded optical pattern between the laminate structure of the support film 
wherein the embedded relief pattern is configured to have the surface relief forms and associated cavities (see Fig. 37(a) attached below) couple external light incident thereto in a predetermined direction and to back- couple light internally reflected into the direction it arrived from (see Fig. 37(a); The surface relief forms and associated cavities have a capability of this function).

    PNG
    media_image1.png
    362
    804
    media_image1.png
    Greyscale

	Regarding the claimed “the flat surface interface extending along an entire length of the embedded relief pattern and being in a same plane along the entire length”, YAMADA et al. teaches the flat surface interface and the embedded optical pattern (see the discussion above), but does not explicitly disclose the claimed feature.  However, EMMONS discloses an integrated optical assembly, wherein Fig. 2 shows that all surface relief forms have tapered shape so that the flat surface interface extends along an entire length of the embedded optical pattern and is in a same plane along the entire length (see Fig. 2 attached below).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify all 
	
    PNG
    media_image2.png
    396
    1010
    media_image2.png
    Greyscale


	Regarding claim 20, YAMADA et al. teaches a system (a solar battery module 500, see Figs. 40 and Fig. 37(a) for the components of the protective sheet 510), comprising: a solar cell structure (a photovoltaic layer 507); and a laminate structure according to claim 1 (see the rejection of claim 1).
	And, YAMADA et al. teaches the laminate structure is disposed on and optionally secured to the solar cell structure (see Fig. 40) (Regarding the recitation of “optionally secured”, the recitations are optional and thus not required.  Therefore the recitation is not given patentable weight), wherein the at least one relief pattern directs and collimates the incident light into the solar cell structure (Regarding the claimed “wherein the at least one relief pattern directs and collimates the incident light into the solar cell structure”, Applicant sets forth the manner in which the claimed apparatus operates.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  

	Regarding claim 26, Applicant is directed above for a full discussion as applied to claim 1.
	YAMADA et al. teaches all of the plurality of surface relief forms have a uniform height (see Fig. 37(a) attached in the rejection of claim 1; all of the surface relief forms have a uniform lowest height) and the associated cavities provide discrete optical functions (see the rejection of claim 1 and Fig. 37(a); The associated cavities have a capability of the discrete optical functions). 


Claims 2, 4, and 12-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over YAMADA et al. (US 2004/0229394 A1, Provided by IDS) in view of EMMONS (US 7010212 B2) as applied to claim 1 above.
	Regarding claim 2, Applicant is directed above for a full discussion as applied to claim 1.
	YAMADA et al. teaches the cavities comprise fluid or solid different from the material of the second ([1125], A transparent material, such as a transparent resin, having a refractive index different from that of the material forming the irregular structure or a resin containing dispersed particles of a transparent material, such as TiO2 or SiOx, having a refractive index different from that of the material forming the irregular structure may be filled in furrows or recesses in the irregular structure to enhance the light reflecting and refracting effect of the light 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to employ the transparent resin, having a refractive index different from that of the material forming the irregular structure or a resin containing dispersed particles of a transparent material, such as TiO2 or SiOx, having a refractive index different from that of the material forming the irregular structure so as to fill the cavities in the device of YAMADA et al., because those materials enhance the light reflecting and refracting effect of the light confining layer.
	
	Regarding claim 4, Applicant is directed above for a full discussion as applied to claim 1.
	YAMADA et al. teaches the cavities comprise liquid or gel ([1125], A transparent material, such as a transparent resin, having a refractive index different from that of the material forming the irregular structure or a resin containing dispersed particles of a transparent material, such as TiO2 or SiOx, having a refractive index different from that of the material forming the irregular structure may be filled in furrows or recesses in the irregular structure to enhance the light reflecting and refracting effect of the light confining layer).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to employ the transparent resin, having a refractive index different from that of the material forming the irregular structure or a resin containing dispersed particles of a transparent material, such as TiO2 or SiOx, having a refractive index different from that of the material forming the irregular structure so as to fill the cavities in the device of YAMADA et al., because those materials enhance the light reflecting and refracting effect of the light confining layer.  Since resin material is made of liquid, gel, or solid, it would have been obvious to choose the liquid or 

	Regarding claims 12-13, Applicant is directed above for a full discussion as applied to claim 1.
YAMADA et al. teaches a functional coating and/or surface structure ([0038] the cyclic polyolefin resin film or sheet forming the outermost layer of a solar battery) such as a surface relief pattern  and the coating and/or surface structure has at least one function selected from the group consisting of: anti-reflection function, hydrophobic function, hydrophilic function, and self-cleaning function ([0308] When the cyclic polyolefin resin film or sheet forms the outermost layer of a solar battery, the cyclic polyolefin resin film or sheet may be an embossed film or sheet having an embossed surface or embossed surfaces finished by an embossing process to provide the cyclic polyolefin resin film or sheet with a sunlight diffusing effect or an antireflection effect) (Regarding the recitation of “such as a surface relief pattern”, the recitations are an example and thus not required.  Therefore the recitation is not given patentable weight; Alternatively, the embossed film or sheet having an embossed surface or embossed surfaces is considered to correspond to the claimed “surface relief pattern”).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to employ the cyclic polyolefin resin film or sheet having an embossed surface or embossed surfaces on the light confining layers for solar battery modules in YAMADA et al., because the cyclic polyolefin resin film or sheet having an embossed surface or embossed surfaces provides a sunlight diffusing effect or an antireflection effect.

Claims 8-9, 14, and 17-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over YAMADA et al. (US 2004/0229394 A1, Provided by IDS) in view of EMMONS (US 7010212 B2) as applied to claim 1 above.
	Regarding claim 8, Applicant is directed above for a full discussion as applied to claim 1.
	Regarding the claimed “at least one element selected from the group consisting of: an embedded surface relief pattern or form configured for internal light trapping by back-coupling and/or redirecting light substantially back to the direction it arrived at the pattern or form from, and an embedded surface relief pattern or form configured for internal light coupling and/or redirecting optionally without reflective function”, YAMADA et al. discloses that the transparent irregular structure 504 in FIG. 37(a) includes a large irregular structure and discloses FIG. 37(b) shows a light confining layer 502 similar to that shown in FIG. 37(a), except that the light confining layer 502 shown in FIG. 37(b) has a transparent, composite irregular structure 504 consisting of a large irregular structure 504 a and a small irregular structure 504 b formed on the surface of the large irregular structure 504 a instead of the irregular structure 504 shown in FIG. 37(a) [1119]. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the transparent irregular structure 504 with large irregular structure so as to further include a small irregular structure in YAMADA et al., because YAMADA et al. suggest the transparent irregular structure 504 consists of a large irregular structure and a small irregular structure formed on the surface of the large irregular structure instead of the irregular structure shown in FIG. 37(a) and because the change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)(see MPEP § 2144.04).
	Therefore, modified YAMADA et al. teaches at least one element (small irregular structure) selected from the group consisting of: an embedded surface relief pattern or form (small irregular structure) configured for internal light trapping by back-coupling and/or 

	Regarding claim 9, Applicant is directed above for a full discussion as applied to claim 1.
	Regarding the claimed “at least partially embedded multilayer pattern of surface relief forms with a common function or at least jointly designed multiple functions, wherein the multilayer pattern may be established by one or more elements laminated together in the laminate structure”, YAMADA et al. discloses that the transparent irregular structure 504 in FIG. 37(a) includes a large irregular structure and discloses FIG. 37(b) shows a light confining layer 502 similar to that shown in FIG. 37(a), except that the light confining layer 502 shown in FIG. 
	Therefore, YAMADA et al. teaches at least partially embedded multilayer pattern of surface relief forms (see the discussion above and [1119], a transparent, composite irregular structure 504 consisting of a large irregular structure 504a and a small irregular structure 504b formed on the surface of the large irregular structure 504a; The large irregular structure and small irregular structure are considered to correspond to the claimed “at least partially embedded multilayer pattern of surface relief forms”) with a common function or at least jointly designed multiple functions (The large irregular structure and small irregular structure are considered to have a common light confining function), wherein the multilayer pattern may be established by one or more elements laminated together in the laminate structure (see the discussion above and Figs. 37(a), 37(b)).

	Regarding claim 14, Applicant is directed above for a full discussion as applied to claim 1.
	Regarding the claimed “a plurality of forms in the embedded optical pattern of sub-micron size”, YAMADA et al. discloses that the transparent irregular structure 504 in FIG. 37(a) 
	Therefore, modified YAMADA et al. teaches a plurality of forms (small irregular structure) in the embedded optical pattern of sub-micron size (see the rejection of claim 1 and Figs. 37(a), 37(b); [1123], When the irregularities of the irregular structure has a relatively small height or depth in the range of 0.1 nm (0.0001 µm) to 0.1 µm).

	Regarding claim 17, Applicant is directed above for a full discussion as applied to claim 16.
	Regarding the claimed “a semiconductor material-containing element provided with a surface relief pattern increasing the surface area thereof”, YAMADA et al. discloses that the transparent irregular structure 504 in FIG. 37(a) includes a large irregular structure and discloses FIG. 37(b) shows a light confining layer 502 similar to that shown in FIG. 37(a), except that the light confining layer 502 shown in FIG. 37(b) has a transparent, composite irregular structure 504 consisting of a large irregular structure 504 a and a small irregular structure 504 b 
	Therefore, modified YAMADA et al. teaches a semiconductor material-containing element provided with a surface relief pattern increasing the surface area thereof ([1127], When the irregular structure is formed of a resin, a transparent thin film having a refractive index different from that of the material forming the irregular structure, such as a film of SiOx, ZnS, TiO2 or Sb2O3, may be formed on the surfaces defining the irregularities of the irregular structure by a deposition means. The transparent thin film improves the reflection efficiency of the surface of the irregularities to ensure satisfactory light confining effect; The small irregular structure is considered to correspond to the claimed “semiconductor material-containing element provided with a surface relief pattern increase the surface area thereof”; ZnS, TiO2 or Sb2O3 are considered to be semiconductor material and the small irregular structure 504b are considered to increase the surface area of the large irregular structure 504a, see Fig.37(b)).

	Regarding claim 18, Applicant is directed above for a full discussion as applied to claim 17.
	Modified YAMADA et al. teaches the surface relief pattern (small irregular structure) is configured to enhance light absorption into the material in order to raise the efficiency of the solar cells.
.


Response to Arguments
	Applicant's arguments filed on 12/21/2020 have been fully considered, but they are not persuasive.
	Regarding claims 1 and 19, Applicant’s argument regarding that the prior art does not teach or suggest the amended claims 1 and 19 in P7-P15, is not persuasive.
	EMMONS discloses an integrated optical assembly, wherein Fig. 2 shows that all surface relief forms have tapered shape so that the flat surface interface extends along an entire length of the embedded optical pattern and is in a same plane along the entire length (see Fig. 2 attached below).  Therefore, modified YAMADA et al. in view of EMMONS teaches all limitations required by the amemded claims 1 and 19.
Regarding the Applicant’s argument regarding the simulation results, the arguments are not commensurate with scope with the claims.  The instant claimed invention does not require the optical properties including light transmission and reflection.


Conclusion
	Applicant's amendment necessitated the modified and/or new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726